Lyle Brown, Justice, concurring. I would decide this suit on the point of law raised by the Housing Authority. Its contention is that, as a bona fide purchaser of the property from the grantees of incompetents who have not been so adjudicated, its title should be protected. That position is the better rule of property law and is the rule in most jurisdictions. Goldberg v. McCord, 251 N. Y. 28, 166 N. E. 793 (1929); Brown v. Khoury, 346 Mich. 97, 77 N. W. 2d 336 (1956); and Christian v. Waialua Agriculture Co., 33 Haw. 34 (1934). The cited cases are based on case law, not statutes. There are numerous holdings to the same effect in Kentucky but they are backed by statute. Since our rule on this point appears unsettled, and since we have no holdings to the contrary, that rule should be adopted. To hold otherwise, or not to rule on the point at all, will result in uncertainty of titles. Moreover, a remote grantee could be forced to defend his title against the alleged incapacity of anyone of a long line of grantors.